    8:20-cv-02857-JD-KFM           Date Filed 05/12/21        Entry Number 43        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Francisco Olvera,                            )                  Case No.: 8:20-cv-2857-JD-KFM
                                             )
                       Plaintiff,            )
                                             )
                  vs.                        )
                                             )                  OPINION & ORDER
City of Walhalla, Elijah Hayes, Brian Smith, )
and Christopher Brinson,                     )
                                             )
                       Defendants.
                                             )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Kevin F. McDonald (“Report and Recommendation”), made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina.1

Francisco Olvera (“Olvera” or “Plaintiff”), proceeding pro se, seeks damages based on alleged

civil rights violations pursuant to 42 U.S.C. § 1983.

       Plaintiff filed a Motion to Amend/Correct Complaint (“Motion to Amend”) on December

29, 2020. (DE 24.) On January 1, 2021, Christopher Brinson (“Brinson”) and City of Walhalla

(Brinson and City of Walhalla collectively “Defendants”) filed a Memorandum in Opposition to

Mr. Olvera’s Motion to Amend/Correct Complaint. (DE 26.) Defendants filed a Motion to

Dismiss on January 13, 2021. (DE 28.) The Report and Recommendation was issued on February

5, 2021, recommending that Plaintiff’s Motion to Amend be denied and the Defendants’ Motion



1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
    8:20-cv-02857-JD-KFM            Date Filed 05/12/21       Entry Number 43         Page 2 of 3




for Judgment on the Pleadings be granted as to 12th, 15th, and 23rd causes of action in the proposed

amended complaint and denied as to the Plaintiff’s 24th and 25th causes of action in the proposed

amended complaint. (DE 38.)

         There were no objections filed to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         Upon review of the Report and Recommendation and the record in this case, the Court

adopts the Report and Recommendation and incorporates it herein by reference.

         It is, therefore, ORDERED that Plaintiff’s Motion to Amend be denied as the Plaintiff’s

24th and 25th and causes of action in the proposed amended complaint and grants the motion as to

the 12th, 15th, and 23rd causes of action, and Mr. Olvera is directed to file an amended Complaint

that excludes the cases of action for which leave to amend has been denied or judgment has been

granted. Further, Defendants’ Motion to Dismiss is granted.

         IT IS SO ORDERED.
                                                                 s/Joseph Dawson, III
                                                                _____________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
May 11, 2021




                                                   2
    8:20-cv-02857-JD-KFM          Date Filed 05/12/21       Entry Number 43         Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL
       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
